DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities:  the first line of the claim is missing an article between “component” and “a”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "HRC and core portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim as “core portion” is not assigned an article, it is unclear whether the present core portion refers to the previously recited core portion. 
Claim 16 recites the limitation "components" in line 3.  There is insufficient antecedent basis for this limitation in the claim as “components” is not assigned an article, it is unclear whether the present components refers to the previously recited components. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, 10-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wodrich et al. (US 2016/0181151).
As to claim 1, Wodrich teaches a method of manufacturing a track chain component (“methods for forming such coated undercarriage assembly components are disclosed.” [Abstract]), comprising: carburizing a rough component of a track chain to form a carburized portion of the track chain component ([0124]: “At least a portion of the outer surface has been case hardened, i.e., carburized and quenched.”), the rough component formed from a steel having a carbon content less than approximately 0.4% by weight ([0161]: “Experiments were conducted to study the effect of carburization on slurry bond formation. Small low carbon steel track pin bushings with a 10 mm wall thickness were carburized and air cooled.” Examiner notes that low carbon steel is defined by the carbon content less than 0.3% by weight.), wherein the steel has a substantially ferrite crystal structure (this is implicit in Wodrich’s teaching to low carbon steel); and depositing a hardface alloy over at least a part of the carburized portion to form a hardface portion of the track chain component ([0148]: “In another approach, the surface of the substrate to which the slurry is applied is kept substantially horizontal, e.g., within 5 to 10° of horizontal, during fusing so as to minimize sloughing during the fusing time, e.g., during the several minutes at the fusing temperature (not including the temperature ramp-up and cool down time).” Examiner notes Wodrich’s main thrust involves machining away a carburized portion of a component. However, this teaching of Wodrich indicates there is at least one embodiment in which no machining to remove a carburized layer is required and the claim is met.).
As to claim 2, Wodrich teaches the method of claim 1, wherein the steel comprises alloy steel including boron ([0143]: “Minor components (about 0.1 to about 20 wt. %) typically are boron, carbon, chromium iron (in nickel and cobalt-based alloys), manganese, nickel (in iron and cobalt-based alloys), silicon, tungsten, molybdenum, one or more carbide forming elements, or combinations thereof.”).
As to claim 3, Wodrich teaches the method of claim 1, wherein the steel comprises a carbon content less than 0.25% by weight ([0143]: “Minor components (about 0.1 to about 20 wt. %) typically are boron, carbon, chromium iron (in nickel and cobalt-based alloys), manganese, nickel (in iron and cobalt-based alloys), silicon, tungsten, molybdenum, one or more carbide forming elements, or combinations thereof.” Examiner notes the range includes steels having minor components of only 0.1% by weight, which necessitates carbon being less than 0.25% by weight.).
As to claim 4, Wodrich teaches the method of claim 1, wherein the carburized portion is harder than a core portion of the track chain component and the hardface portion is harder than the core portion ([0142]: “In exemplary embodiments, the wear-resistant coating is a fused alloy that is substantially harder and more wear-resistant than the steel typically used for tools, gears, engine parts, farm implements, and so forth, e.g., 1045 grade steel even in the hardened conditioned.” Examiner notes this is a teaching of at least three levels of hardness. The lowest being unhardened (carburized) steel. The middle being hardened (carburized) steel. The highest being the wear resistant costing (hardface).).
As to claim 5, Wodrich teaches the method of claim 4, but does not explicitly teach the carburized portion has a hardness of at least 58 HRC and core portion has a hardness of less than 52 HRC. However, as Wodrich teaches the method and materials of claim 4, the resulting material properties are presumed inherent. See MPEP § 2112.01: “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” which can be applied to method claims as noted at MPEP § 2112 III.
As to claim 8, Wodrich teaches the method of claim 1, wherein the track chain component a track bushing and a ratio of a thickness of the hardface portion to a thickness of the bushing is in a range of 1:10 to 1:3 (as described at [0161-0166], the bushing thickness is 10mm and the fused slurry thickness is 1.5mm ).
As to claim 10, Wodrich teaches a bushing (Wodrich [0023]), comprising: an outer surface and an inner surface opposing the outer surface (see for example Wodrich’s Figs 2 and 3.), the inner surface defining a channel having a substantially constant diameter (the channel 406 has an inner diameter r’ as shown in Fig 6), the channel extending substantially centrally through the bushing from a first end of the bushing to a second end of the bushing opposite the first end (as illustrated); an inner portion including the inner surface (320 see Fig 3B); an outer portion including the outer surface (328); a hardface portion at least partially overlying the outer surface (wear resistant coating 334); and a core portion disposed between the inner portion and the outer portion ([0148] teaches the outer surface of the bushing is carburized to create a surface layer relative to an interior layer. The interior layer is considered here to be the core portion), wherein: the core portion is softer than the inner portion and the outer portion (uncarburized low carbon steel is softer than the carburized steel of the inner and outer portions), and the core portion is softer than the hardface portion (uncarburized low carbon steel is softer than hardfacing).
As to claim 11, Wodrich teaches the bushing of claim 10, wherein: the inner portion has a hardness of at least 55 HRC; the outer portion has a hardness of at least 55 HRC; the hardface portion has a hardness of at least 65; and the core portion has a hardness of less than 52 HRC (These are material properties of materials shared between Wodrich and the present invention. See MPEP § 2112.01: “Product and apparatus claims — when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.”).
As to claim 12, Wodrich teaches the bushing of claim 10, wherein the inner portion and the outer portion have a first carbon content greater than a second carbon content of the core portion (Wodrich [0148] teaches the bushing is carburized, which creates “an increased concentration of carbon in a surface layer relative to an interior layer.”).
As to claim 13, Wodrich teaches the bushing of claim 10, wherein the core portion comprises steel with a carbon content less than 0.25% by weight (Wodrich [0161]: “Experiments were conducted to study the effect of carburization on slurry bond formation. Small low carbon steel track pin bushings with a 10 mm wall thickness were carburized and air cooled.” Examiner notes that low carbon steel is defined by the carbon content less than 0.3% by weight.)
As to claim 14, Wodrich teaches the bushing of claim 10, wherein the hardface portion has a ratio of a thickness of the hardface portion to a thickness of the bushing is in a range of 1:10 to 1:3 (as described at [0161-0166], the bushing thickness is 10mm and the fused slurry thickness is 1.5mm ).
As to claim 16, Wodrich teaches a track chain assembly (see Wodrich Fig 1) comprising a plurality of components including a plurality of track shoes (shoe), a plurality of links (master link, regular link), and a plurality of bushings (track pin bushing), wherein at least one of components (the bushing at Fig 2) comprises: a core portion; a carburized portion overlying the core portion (as described in [0148], there is an interior layer and an outer layer, the outer layer is carburized); and a hardface portion overlying the carburized portion ([0148] teaches the hardface is bonded to the surface of the outer layer), wherein the core portion is softer than the carburized portion (low carbon steel is softer than carburized steel), and wherein the carburized portion is softer than the hardface portion (The hardface of Wodrich is taught to be harder than carburized low carbon steel), and wherein a combination of the carburized portion and the hardface portion is at least 4 mm in thickness (as taught in [0161], the carburized layer is 2.5mm. As taught in [0166], optimal thickness of a hardfacing layer is 1.5mm. Thus the combination of carburized layer and hardfacing layer as taught in [0148] is at least 4mm.).
As to claim 17, Wodrich teaches the track chain assembly of claim 16, wherein the core portion has a substantially ferrite crystal structure (this is implicit in Wodrich’s teaching to low carbon steel. See [0161]. See MPEP § 2112.01.).
As to claim 18, Wodrich teaches the track chain assembly of claim 16, but does not explicitly teach: the carburized portion has a hardness of at least 55 HRC; the hardface portion has a hardness of at least 65; and the core portion has a hardness of less than 52 HRC. However, as Wodrich teaches the method and materials of claim 16, the resulting material properties are presumed inherent. See MPEP § 2112.01: “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent” which can be applied to method claims as noted at MPEP § 2112 III.
As to claim 19, Wodrich teaches the track chain assembly of claim 16, wherein the hardface portion has a first carbon content (Wodrich [0119] teaches the carbon content of the hardface is “high.”) that is greater than a second carbon content of the carburized portion and the second carbon content is greater than a third carbon content of the core portion (Wodrich [0148] teaches the bushing is carburized, which creates “an increased concentration of carbon in a surface layer relative to an interior layer.”).
As to claim 20, Wodrich teaches the track chain assembly of claim 16, wherein the hardface portion comprises a hardface alloy including at least chromium, manganese, and at least 60% by weight of iron (see [0143]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich et al. (US 2006/0181151).
As to claim 9, Wodrich teaches the method of claim 1, but does not teach forming an undercut in the track chain component prior to carburizing the rough component. Rather, Wodrich teaches several embodiments in which an undercut is formed after carburizing, and one embodiment (at [0148]) in which a hardfacing is applied to the surface of a carburized component, but for which an undercut is unmentioned. At [0127], Wodrich teaches the species of a uniform outer surface and a raised outer surface of a track bushing are known alternatives; there being motivation for either configuration in order to provide a component with suitable wear resistance by controlling the hardface thickness while providing for a desired outer diameter.  Accordingly, an artisan wishing to control the outer diameter would have understood the teachings to perform a machining at some point in the manufacturing process to remove non-hardface material from the bushing. There are relatively few options regarding when a machining process into the bushing should be performed: (A) after the carburizing or (B) before the carburizing. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed-to-try to a person having ordinary skill in the art at the time the invention was effectively filed to have formed an undercut in the component prior to carburizing. That is, an artisan wishing to perform the hardfacing taught at [0148] (which preserves the carburized surface) would have found it “obvious to try” each option to arrive at the desired outer diameter. See MPEP § 2143 I E.
As to claim 15, Wodrich teaches the bushing of claim 10, but does not teach the bushing further comprises an undercut and the hardface portion substantially overlies the undercut.
Rather, Wodrich teaches several embodiments in which an undercut is formed after carburizing, and one embodiment (at [0148]) in which a hardfacing is applied to the surface of a carburized component, but for which an undercut is unmentioned. At [0127], Wodrich teaches the species of a uniform outer surface and a raised outer surface of a track bushing are known alternatives; there being motivation for either configuration in order to provide a component with suitable wear resistance by controlling the hardface thickness while providing for a desired outer diameter. Accordingly, an artisan wishing to control the outer diameter would have understood the teachings to perform a machining at some point in the manufacturing process to remove non-hardface material from the bushing. There are relatively few options regarding when a machining process into the bushing should be performed: (A) after the carburizing or (B) before the carburizing. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed-to-try to a person having ordinary skill in the art at the time the invention was effectively filed to have formed an undercut in the component prior to carburizing. That is, an artisan wishing to perform the hardfacing taught at [0148] (which preserves the carburized surface) would have found it “obvious to try” each option to arrive at the desired outer diameter. See MPEP § 2143 I E. The product of a hardface portion substantially overlying the undercut is the resulting product of this obviated method.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wodrich as applied to claim 1 above, and further in view of Banerjee.
As to claim 6, Wodrich teaches the method of claim 1, further comprising carburizing the rough component and quenching the heated rough component (see Wodrich [0041]). Wodrich does not teach the carburizing further comprises: heating the rough component to at least 900°C for a predetermined period of time in a carbon environment.
Rather, Wodrich teaches the component is carburized, but does not specify the temperature or atmosphere as claimed. However, in the mechanical arts, it was known to provide for cylindrical components with a carburized layer and to provide a hardfacing overtop. See Banerjee. Banerjee provides details of the carburization process at Col 3 lines 14+ such that the carburization occurs in a “carburizing atmosphere” and at 871°C. Examiner notes 871°C is within 3% of Applicant’s claimed “at least 900°C and is treated here as equivalent as per MPEP § 2144.05. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for the specifics of the claimed carburizing step as disclosed by Banerjee in the method of Wodrich. Such a person would have been motivated to do so in order to achieve the effects of Banerjee, namely the increased hardness expected to result from the carburization step.
As to claim 7, Wodrich teaches the method of claim 1, but does not teach depositing the hardface alloy further comprises at least one of: (i) powder laser clad welding the hardface alloy; (ii) hot wire laser welding the hardface alloy; (iii) Plasma Transfer Arc (PTA) welding the hardface alloy; (iv) Tungsten Inert Gas (TIG) welding the hardface alloy; (v) metal inert gas (MIG) welding; or (vi) submerged arc welding (SAW).
Rather, Wodrich teaches PTA welding of a hardface material onto a track bushing, but only after a carburized layer has been removed. Wodrich teaches the application of a slurry to a carburized surface, but in each embodiment discussing PTA welding, the carburized layer is removed in order to form a metallurgical bond between the hardface and the non-carburized layer.
However, in the mechanical arts, it was known to provide for cylindrical components with a carburized layer and to provide a hardfacing overtop by a welding step without the need to remove the carburized layer. See Banerjee. Banerjee teaches a hardface is applied to a carburized layer by TIG welding, Col 2 lines 41+. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have applied the method of TIG welding hardface onto a carburized surface of Banerjee to the carburized component of Wodrich. 
Such a person would have been motivated to do so, as Banerjee teaches “a method for applying a tungsten carbide particle wear surface to a roller shell by means of the tungsten inert gas welding process which produces results uniquely suited for use on roller shells. I have found that a uniform hard surface contained in a tough matrix may be formed by inclusion of a critical precarburization step” (Col 3 lines 3-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 May 2022